747 N.W.2d 308 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Maurice Eric WILLIAMS, Defendant-Appellant.
Docket No. 135819. COA No. 281535.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the December 18, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons stated in her dissent from the denial order of People v. Regains, 477 Mich. 1038, 728 N.W.2d 68 (2007).